Citation Nr: 1815253	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-10 391	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a bilateral shoulder disorder. 

4.  Entitlement to service connection for a gastrointestinal disorder. 

5.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides. 

6.  Entitlement to service connection for a bilateral wrist disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

 The Veteran appellant served on active duty in the United States Army from November 1977 to October 1980.  (A subsequent period of service from November 1980 to September 1984 ended in a bad conduct discharge pursuant to a court-martial.)  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in which the first five above claims were denied.  The Board remanded the case for additional development in September 2010.  While the case was in remand status, the RO in Houston, Texas denied the appellant's claim of entitlement to service connection for a bilateral wrist disorder; the Veteran is also appealing that issue.  

The appellant testified at a Board videoconference hearing before the undersigned Veterans law Judge (VLJ) in August 2016.  A transcript of the Board videoconference hearing is of record.  The Board subsequently remanded the case for additional development in January 2017.  The case has now been returned by the Houston RO to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board again notes that the issue of clear and unmistakable error in the assignment of a combined 80 percent evaluation was raised by the record in a July 2015 statement, but apparently has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, as reflected by a May 2015 deferred rating decision and a December 2016 rating decision, the issue of entitlement to a total rating based on individual unemployability (TDIU) has been deferred.  Therefore, the Board does not have jurisdiction over either matter, and those two issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2017 Board remand directives specifically stated that the AOJ was to search for service personnel records and service medical treatment records.  

Pursuant to the remand instructions, the AOJ did obtain many service personnel records, but not any performance evaluation reports.  The AOJ also sought treatment records at the Eisenhower Army Hospital at Fort Gordon dated between November 1977 and December 1979.  However, the appellant was not stationed at Fort Gordon during that period; he was stationed there from November 1980 through his September 1984 discharge.  In addition, Texas prison records obtained pursuant to the remand directives include one dated September 30, 1983, in which the appellant stated that he had been treated at the Eisenhower Army Medical Center at Fort Gordon for his back in September 1981.  The Board also notes that the appellant was court-martialed and received his bad conduct discharge at Fort Gordon which indicates that psychiatric records may be stored there.

If any records were unavailable, the AOJ was supposed to make a formal finding of the unavailability of the Veteran's service records and/or other records and document all attempts made to obtain alternative records.  There is no indication in the evidence of record that any searches were made for alternative records and it is unclear if the AOJ directly contacted any of installation where the appellant served versus merely contacting the National Personnel Records Center (NPRC).  Furthermore, there was no formal finding of unavailability of records made in 2017.

The Board also notes that the Veteran was sentenced to a Texas state prison in September 1983.  While the evidence of record includes Texas Department of Corrections and Justice medical treatment records for the period from September 1983 to September 2011, the record does not include records from the last two years of the appellant's incarceration.  He was released in September 2013, and so records from September 2011 to September 2013 should be obtained.

After gathering all available outstanding pertinent records, the AOJ was supposed to obtain medical opinions that reflected consideration of all the pertinent medical evidence of record and thereafter readjudicate the claims.  The remand directives stated that the AOJ was supposed to arrange for medical examinations of the appellant and obtain medical opinions regarding the etiology and onset of the claimed conditions.  While the AOJ did arrange for examination of the appellant by a physician's assistant in October 2017, the information contained in the associated reports is internally inconsistent and contradictory and the opinions do not reflect review of the medical evidence of record.  For example, the examiner states that the appellant has a gastric ulcer and then states that there is no objective evidence of any gastrointestinal condition.  The examiner initially opines that several claimed conditions had their onset during service based on what the appellant gave as his history and then the examiner opines that, based on a review of the service treatment records, there is no in-service evidence of the conditions.  However, the evidence of record contains no service medical records other than the two-page report from the service entrance examination of September 1977.  In particular, there is no indication that the examiner reviewed the Texas prison records dated between September 1983 and September 2011, or the Social Security Administration records or any VA treatment records.  Therefore, the October 2017 medical opinions are inadequate and additional opinions must be obtained on remand.

On remand the AOJ needs to be cognizant of where the appellant was during his second period of service that ended with a bad conduct discharge.  The evidence of record reflects that he was court-martialed at Fort Gordon in March 1982, and that his petition for review was denied in October 1983.  However, the appellant was in a Texas state prison at that time.  Indeed, the record reflects that he had been arrested and held by civil authorities in Texas as of March 1983.  The appellant's DD-214 plainly states that he had 920 days of excess leave from March 10, 1982 through September 14, 1984.  The appellant's January 2014 work history report for the Social Security Administration states that he was in the Army until March 1982, and that he was working as a laborer for a private manufacturer from July 1982 to September 1982.  Thus, the Texas prison medical records dated between September 1983 and September 1984 were generated during a period in which the appellant was still technically on active military duty and no service medical treatment records will exist for that period or from March 10, 1982 onward.

Finally, there is no indication in the evidence of record that the AOJ undertook any consideration of the six lay statements submitted by the appellant in July 2017.  These statements purport to be corroboration of the appellant's version of the events that led to the currently claimed conditions.  On remand, the AOJ must include an analysis of why these statements are or are not probative in its readjudication of the issues remaining on appeal.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal, the case is REMANDED for the following: 

1.  Search, at the Eisenhower Army Medical Center, or other appropriate sources, for the appellant's service medical treatment records or alternative records dated between December 1980 and March 1982.  In particular, look for inpatient and outpatient treatment records, as well as psychiatric records.

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

2.  Obtain any and all Texas Department of Corrections and Justice medical treatment records for the appellant dated between September 2011 and September 2013.

3.  If it is determined that any of the above discussed records are unavailable, make a formal finding of the unavailability of the appellant's service records and/or other records and document all attempts made to obtain alternative records. 

4.  After the above development is accomplished, arrange for review of the appellant's claims file by a physician or surgeon specializing in orthopedics.  The purpose of the review is to determine the nature, onset and etiology of his claimed orthopedic pathology.  The electronic claims file must be reviewed by the orthopedist.  The reviewing physician must provide an opinion that addresses all of the following:

(a) Does the appellant have degenerative joint disease of the lumbar spine?  See e.g., the Texas prison record dated March 7, 1986, and the VA radiology reports dated in May 2012, and June 2016.  Was this present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(b) Does the appellant have degenerative disc disease of the lumbar spine?  See e.g., the VA MRI report dated in April 2014.  Was this present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(c) Does the appellant have a chronic lumbar strain?  See e.g., the VA examination report dated in October 2017, and the Texas prison medical records dated September 30, 1983, and April 4, 1986.  Was this present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(d) Does the appellant have degenerative joint disease of either shoulder?  See e.g., the VA radiology report dated in May 2012.  Was this present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(e) Does the appellant have a rotator cuff problem in either shoulder?  See e.g., VA examination report dated in October 2017.  Was this present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(f) Does the appellant have degenerative joint disease of either wrist?  Does he have a chronic strain of either wrist?  See e.g., the VA examination report dated in October 2017.  Was this present as of November 2010?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(g) Does the appellant have carpal tunnel syndrome of either wrist?  See e.g., the SSA (MEDTEX) examination report dated in January 2014.  Was this present as of November 2010?  Was it present as of October 31, 1981?

(h) Is it at least as likely as not that any portion of the appellant's orthopedic pathology identified in (a-g) above is causally or etiologically related to any incident of service or to any signs or symptoms manifested in service for the period from November 1, 1977 through October 31, 1980?

The rationale for all stated conclusions must be set out in the report.  Include an explanation as to why the clinical data of record reflects or does not reflect the appellant's account of events in service between November 1, 1977 and October 31, 1980.

5.  Arrange for review of the appellant's claims file by a physician specializing in gastroenterology.  The purpose of the review is to determine the nature, onset and etiology of his claimed gastrointestinal pathology.  The electronic claims file must be reviewed by the gastroenterologist.  The reviewing physician must provide an opinion that addresses all of the following:

(a) Does the appellant have a gastric ulcer?  See e.g., the VA examination report dated in October 2017.  Was any such chronic ulcer present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(b) Does the appellant have any other chronic gastrointestinal condition?  Was any such identified pathology present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

The rationale for all stated conclusions must be set out in the report.  Include an explanation as to why the clinical data of record reflects or does not reflect the appellant's account of events in service between November 1, 1977 and October 31, 1980.

6.  Arrange for review of the appellant's claims file by a physician or surgeon specializing in neurology.  The purpose of the review is to determine the nature, onset and etiology of his claimed migraine headaches.  The electronic claims file must be reviewed by the neurologist.  The reviewing physician must provide an opinion that addresses all of the following:

(a) Does the appellant have migraine headaches?  See e.g., the VA examination report dated in October 2017, and the Texas prison medical records dated September 30, 1983, January 1, 1986, and January 21, 1987.  

(b) Were the appellant's migraine headaches present as of November 2003?  Was they present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

The rationale for all stated conclusions must be set out in the report.  Include an explanation as to why the clinical data of record reflects or does not reflect the appellant's account of events in service between November 1, 1977 and October 31, 1980.

7.  Arrange for review of the appellant's claims file by a physician specializing in dermatology.  The purpose of the review is to determine the nature, onset and etiology of his claimed skin pathology.  The electronic claims file must be reviewed by the dermatologist.  The reviewing physician must provide an opinion that addresses all of the following:

(a) Does the appellant have contact dermatitis?  See e.g., the VA examination report dated in October 2017.  What is contact dermatitis?  Is it acute or chronic in nature?  Was any such contact dermatitis present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(b) Does the appellant have any chemical burn residuals of either lower extremity?  See e.g., the Texas prison record dated September 15, 2011, and September 25, 2012.  Was any such identified pathology present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

(c) Does the appellant have any other chronic dermatological condition?  Was any such identified pathology present as of November 2003?  Was it present as of October 31, 1981?  Give an onset date and identify the clinical data that support that date.

The rationale for all stated conclusions must be set out in the report.  Include an explanation as to why the clinical data of record reflects or does not reflect the appellant's account of events in service between November 1, 1977 and October 31, 1980.

8.  If any reviewing physician determines that a physical examination is required, schedule the appellant for said examination.

9.  Upon receipt of each VA physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

10.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the service connection claims on appeal.  The readjudication must be accomplished with consideration of direct, presumptive and secondary service connection and include a discussion of the probative value of all pertinent lay statements of record.

11.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative, if any.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues remaining on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158 and 38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

